United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-2280
                                  ___________

United States of America,              *
                                       *
                  Appellee,            * Appeal from the United States
                                       * District Court for the Western
      v.                               * District of Missouri.
                                       *
Luis Arturo Nunez-Loya,                *     [UNPUBLISHED]
                                       *
                  Appellant.           *
                                  ___________

                             Submitted: November 13, 2001

                                 Filed: November 23, 2001
                                  ___________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________

PER CURIAM.

       Luis Arturo Nunez-Loya was arrested after DEA agents found cocaine during
a consent search of his home. Because Nunez-Loya speaks Spanish but not English,
a bilingual DEA agent spoke with him in Spanish, translated the consent-to-search
form before Nunez-Loya signed it, and read the Miranda warning in Spanish. Nunez-
Loya filed a motion to suppress the drug-related evidence and his incriminating
statements. The district court* denied the motion. Afterwards, Nunez-Loya pleaded

      *
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri, adopting the report and recommendation of the Honorable John
guilty to the cocaine charge preserving for appeal his right to challenge the adverse
ruling on the suppression issue. Discussion of Nunez-Loya’s fact-specific arguments
would serve no useful purpose because the district court resolved the credibility
questions based on conflicting testimony in the government’s favor, the district
court’s findings of fact are not clearly erroneous, and the controlling law is clear.
After a careful review of the record, we conclude the district court’s decision is
clearly correct. We thus affirm without an extended opinion for the reasons stated in
the magistrate judge’s report adopted by the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




T. Maughmer, Chief United States Magistrate Judge for the Western District of
Missouri.

                                        -2-